Citation Nr: 1525112	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  05-26 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a left ankle fracture.  

2.  Entitlement to service connection for chronic conjunctivitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1955 to January 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

Although the Board is dismissing the Veteran's appeal for entitlement to a rating in excess of 30 percent for residuals of a left ankle fracture, because the Veteran did not allege an error of fact or law in the July 2009 rating decision, the Board has construed the October 2009 statement from the Veteran's representative as a claim for an increased rating.  As such, the RO should properly develop this claim, to include providing the Veteran with all required notice.  Then, the RO should issue a rating decision adjudicating the claim and inform the Veteran of his appellate rights with respect to the decision.


FINDINGS OF FACT

1.  A March 2009 Board decision granted entitlement to an increased rating of 30 percent, but no higher, for residuals of a left ankle fracture; the Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court).

2.  In July 2009, the Appeals Management Center (AMC) issued a rating decision, which properly effectuated the Board's March 2009 decision.  

3.  The Veteran's chronic conjunctivitis is etiologically related to his active service.

CONCLUSIONS OF LAW

1.  The Veteran has not identified any error of fact or law in the July 2009 rating decision, implementing the Board's March 2009 decision granting an increased rating of 30 percent, but no higher, for residuals of a left ankle fracture.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302, 20.1100 (2014).

2.  The criteria for service connection for chronic conjunctivitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Ankle Disability

An appeal consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  A Substantive Appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b). 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5). 

A March 2009 Board decision granted entitlement to a 30 percent rating, but no higher, subject to the criteria governing the award of monetary benefits.  The Board's decision was final upon issuance.  In July 2009, the AMC issued a rating decision, which effectuated the Board's March 2009 decision.  The AMC properly assigned the 30 percent rating, which the Board determined was warranted.  The AMC assigned an effective date of August 5, 2004, and assessed a retroactive monetary benefit to be assigned.  The July 2009 decision did not constitute a substantive decision relative to the 30 percent rating, as the AMC was merely effectuating the March 2009 Board decision.  Neither the Veteran nor his representative has identified or alleged any error of fact or law in the rating decision implementing the Board's decision.  Consequently, the Board must conclude that the Veteran has not perfected an appeal with respect to the AMCs July 2009 determination. 

Chronic Conjunctivitis

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for chronic conjunctivitis.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for chronic conjunctivitis because it originated while he was serving on active duty.

His January 1955 pre-induction examination was negative for any eye abnormalities.  The evidence indicates he was treated for a vascularization of the sclera in July 1955 and for allergic conjunctivitis in October 1956.  In a July 2014 statement, the Veteran reported that he had, "been demonstrating symptoms of eye inflammation and conjunctivitis," since his time in service.  

During a September 2008 VA examination, the Veteran was diagnosed with chronic follicular conjunctivitis.  This diagnosis is consistent with the findings of the Veteran's private physician at Lexington Eye Associates, who has also diagnosed conjunctivitis, with dry eyes.  As such, the central issue that must be decided is whether the Veteran's current conjunctivitis is related to the conjunctivitis noted in service.  

During his September 2008 examination, the examiner determined the Veteran's conjunctivitis was, "less likely than not directly attributable to military service."  At that time, the examiner provided no rationale for this conclusion.  

In March 2009, the Board remanded the case for the examiner to consider the above-noted treatment in service.  In June 2009 an attending optometrist that had not previously examined the Veteran indicated he was "unclear why this appt was made."  The examiner, in essence, reiterated the conclusion previously rendered in the September 2008 examination report; however, the examiner did not address the Veteran's treatment for conjunctivitis and vascularization of the sclera in service.  As such, the Board again remanded the case in September 2009.  

In July 2012, the optometrist that examined the Veteran in September 2008 again reviewed the Veteran's file.  Following a review of the file, to include the Veteran's STRs, the examiner stated, "I stand by my assertion that it is less likely as not that the conjunctivitis in this case is attributable to military experience."  The examiner explained that there is, "no evidence available for review to support a contention that there was an element of the military experience that induced the reaction."  It appears the examiner seeks evidence to establish something inherent about the Veteran's military duties which would have caused the disability at issue, rather than simply considering whether the disability itself developed coincident to military service.  Such consideration raises the bar for service connection measurably higher than is required by law.  In fact, the examiner conceded, "it is more likely than not that this patient's chronic, or episodic recurrent inflammation of the conjunctiva represents the expression of an endogenous condition...the conjunctivitis in this case...is more likely than not...the manifestation of the natural history of an endogenous condition."  The Board briefly notes the term "endogenous" is defined as "growing from within" or "developing or originating within the organism."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 618 (32st Ed. 2012).  In effect, the examiner has concluded the Veteran's current chronic or recurrent conjunctivitis is more likely than not a manifestation of the internally developing condition, which was shown to have had its onset in service.     

Based on the foregoing, the Board concludes the present conjunctivitis originated during the Veteran's active service.  Service treatment records indicate that the Veteran's eyes were normal on induction into active duty and that he was initially treated for conjunctivitis in October 1956.  The Board finds the Veteran competently and credibly reported that he has had chronic recurrent conjunctivitis ever since his discharge from active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Although the July 2012 VA examiner clearly indicates there was nothing inherent about the Veteran's military experience that would have induced the disability at issue, the Board finds the examiner's conclusion-that the Veteran's current disability is most likely a manifestation of the same disability which developed coincident to service-sufficient to establish service connection for chronic conjunctivitis in this case.  In sum, the Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's chronic conjunctivitis.


ORDER

The appeal for entitlement to a rating in excess of 30 percent for residuals of a left ankle fracture is dismissed.

Service connection for chronic conjunctivitis is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


